 

Exhibit 10.1

 

 

UTi WORLDWIDE INC.

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT is entered into, effective as of , 20[__] by and between UTi
Worldwide Inc., a company organized under the laws of the British Virgin Islands
(the “Company”), and (“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Indemnitee is a director and/or officer of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;

WHEREAS, the Articles of Association of the Company permit the Company to
indemnify and advance expenses to its directors and officers, and the Indemnitee
has been serving and continues to serve as a director and/or officer of the
Company in part in reliance on the Company’s Articles of Association and this
Agreement; and

WHEREAS, in recognition of Indemnitee’s need for an inducement to provide
effective services to the Company as a director and/or officer, the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted under law as set forth in this Agreement, and, to the extent insurance
is maintained, to provide for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.

NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:

1.

Certain Definitions:

 

(a)

“Board” shall mean the Board of Directors of the Company.

 

(b)

“Affiliate” shall mean any corporation or other person or entity that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with, the person specified, including, without
limitation, with respect to the Company, any direct or indirect subsidiary of
the Company.

 

(c)

“Change in Control” shall be deemed to have occurred if:

(i)           a sale, transfer, or other disposition of all or substantially all
of the Company’s assets and properties is closed or consummated;

 



 

--------------------------------------------------------------------------------

 

(ii)         any “person”, “entity” or “group” (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act), other than the Company or any
majority-owned subsidiary of the Company, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities that have the
right to vote in the election of directors generally, provided, however, that
the following shall not constitute a “Change in Control” of the Company:

 

(a)

any acquisition directly from the Company or any subsidiary thereof (excluding
any acquisition resulting from the exercise of a conversion or exchange
privilege in respect of outstanding convertible or exchangeable securities); or

 

(b)

any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company.

(iii)         during any period of two consecutive years during the term of this
Agreement, individuals who at the beginning of such period constitute the Board
cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors representing at least two-thirds of
the directors then in office who were directors at the beginning of the period;
or

(iv)          the Company is dissolved or liquidated or a merger,
reorganization, or consolidation involving the Company is closed or consummated,
other than a merger, reorganization, or consolidation in which holders of the
combined voting power of the Company’s then outstanding securities that have the
right to vote in the election of directors generally immediately prior to such
transaction own, either directly or indirectly, fifty percent (50%) or more of
the combined voting power of the securities entitled to vote in the election of
directors generally of the reorganized, merged or consolidated entity (or its
parent company) immediately following such transaction.

 

 

(d)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

 

(e)

“Expenses” shall mean any expense, liability or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments or other charges imposed thereon, any
federal, state, local or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement and all other costs and
obligations, paid or incurred in connection with investigating, defending, being
a witness in, participating in (including on appeal) or preparing for any of the
foregoing in, any Proceeding relating to any Indemnifiable Event.

 

 

(f)

“Indemnifiable Event” shall mean any event or occurrence that takes place either
prior to or after the execution of this Agreement, related to the fact that
Indemnitee is or was a director or officer of the Company or an Affiliate of the
Company, or while a director or

 

 

- 2 -



 

--------------------------------------------------------------------------------

 

officer is or was serving at the request of the Company or an Affiliate of the
Company as a director, officer, employee, trustee, agent or fiduciary of another
foreign or domestic corporation, partnership, joint venture, employee benefit
plan, trust or other enterprise or was a director, officer, employee or agent of
a foreign or domestic corporation that was a predecessor corporation of the
Company or of another enterprise at the request of such predecessor corporation,
or related to anything done or not done by Indemnitee in any such capacity,
whether or not the basis of the Proceeding is alleged action in an official
capacity as a director, officer, employee or agent or in any other capacity
while serving as a director, officer, employee or agent of the Company or an
Affiliate of the Company, as described above.

 

 

(g)

“Independent Counsel” shall mean the person or body appointed in connection with
Section 3.

 

(h)

“Proceeding” shall mean any threatened, pending or completed action, suit or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of the Company or an Affiliate of the Company) or any
inquiry, hearing or investigation, whether conducted by the Company or an
Affiliate of the Company or any other party, that Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other.

 

(i)

“Reviewing Party” shall mean the person or body appointed in accordance with
Section 3.

2.

Agreement to Indemnify.

 

(a)

General Agreement. In the event Indemnitee was, is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of an Indemnifiable
Event, the Company shall indemnify Indemnitee from and against any and all
Expenses to the fullest extent permitted by law, as the same exists or may
hereafter be amended or interpreted (but in the case of any such amendment or
interpretation, only to the extent that such amendment or interpretation permits
the Company to provide broader indemnification rights than were permitted prior
thereto). The parties hereto intend that this Agreement shall provide for
indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided by the Company’s Memorandum and
Articles of Association, vote of its members or disinterested directors or
applicable law.

 

(b)

Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against the
Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding,
(ii) the Proceeding is one to enforce indemnification rights under Section 5 or
(iii) the Proceeding is instituted after a Change in Control (other than a
Change in Control approved by a majority of the directors on the Board who were
directors immediately prior to such Change in Control) and Independent Counsel
has approved its initiation.

 

 

- 3 -



 

--------------------------------------------------------------------------------

 

 

(c)

Expense Advances. If so requested by Indemnitee, the Company shall advance
(within thirty (30) days of such request) any and all Expenses to Indemnitee (an
“Expense Advance”). The Indemnitee shall qualify for such Expense Advances upon
the execution and delivery to the Company of this Agreement which shall
constitute an undertaking providing that the Indemnitee undertakes to repay such
Expense Advances if and to the extent that it is ultimately determined by a
court of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company. Indemnitee’s
obligation to reimburse the Company for Expense Advances shall be unsecured and
no interest shall be charged thereon. This Section 2(c) shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to Section
2(b) or 2(f).

 

 

(d)

Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith,
except with respect to any portion of the proceeding relating to a
non-Indemnifiable Event. For purposes of this Agreement and without limiting the
foregoing, if any Proceeding is disposed of, on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to Indemnitee, (ii) an adjudication that Indemnitee was liable to the
Company, (iii) a plea of guilty or nolo contendere by Indemnitee, (iv) an
adjudication that Indemnitee did not act in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and (v) with respect to any criminal proceeding, an adjudication
that Indemnitee had reasonable cause to believe Indemnitee’s conduct was
unlawful, Indemnitee shall be considered for the purposes hereof to have been
wholly successful with respect thereto.

 

 

(e)

Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding, or in defense of any claim, issue or matter
therein, and any appeal therefrom but not, however, for the total amount
thereof, the Company shall indemnify Indemnitee for the portion of such Expenses
to which Indemnitee is entitled.

 

 

(f)

Prohibited Indemnification. No indemnification pursuant to this Agreement shall
be paid by the Company on account of any Proceeding in which a final judgment is
rendered against Indemnitee or Indemnitee enters into a settlement, in each case
(i) for an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Exchange Act or similar provisions of any federal, state or local laws; (ii) for
which payment has actually been made to or on behalf of Indemnitee under any
insurance policy or other indemnity provision, except with respect to any excess
beyond the amount paid under any insurance policy or other indemnity provision;
(iii) for any Expenses incurred by Indemnitee in connection with any Proceeding
to enforce indemnification rights or insurance recovery under Section 5 where it
has been ultimately determined that Indemnitee is not entitled to such
indemnification or insurance recovery; (iv) for any Expenses incurred by

 

 

- 4 -



 

--------------------------------------------------------------------------------

 

Indemnitee in connection with any Proceeding to enforce against Indemnitee
non-compete or non-disclosure agreements or the non-compete or non-disclosure
provisions of any employment, consulting or other similar agreement the
Indemnitee may be a party to with the Company or any of its Affiliates; or
(v) for which payment is prohibited by law. Notwithstanding anything to the
contrary stated or implied in this Section 2(f), indemnification pursuant to
this Agreement relating to any Proceeding against Indemnitee for an accounting
of profits made from the purchase or sale by Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Exchange Act or
similar provisions of any federal, state or local laws shall not be prohibited
if Indemnitee ultimately establishes in any Proceeding that no recovery of such
profits from Indemnitee is permitted under Section 16(b) of the Exchange Act or
similar provisions of any federal, state or local laws.

3.

Reviewing Party. Prior to any Change in Control, the Reviewing Party shall be
any appropriate person or body consisting of a member or members of the Board or
any other person or body appointed by the Board who is not a party to the
particular Proceeding with respect to which Indemnitee is seeking
indemnification; provided that if all members of the Board are parties to the
particular Proceeding with respect to which Indemnitee is seeking
indemnification, the Independent Counsel referred to below shall become the
Reviewing Party; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
before a Change in Control for which Independent Counsel shall be the Reviewing
Party and all matters arising after a Change in Control, in each case concerning
the rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any other agreement or under applicable law or the Company’s
Memorandum and Articles of Association now or hereafter in effect relating to
indemnification for Indemnifiable Events, the Company shall seek legal advice
only from Independent Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld or delayed), and who has not
otherwise performed services for the Company or the Indemnitee (other than in
connection with indemnification matters) within the last five years. The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in a Proceeding to
determine Indemnitee’s rights under this Agreement. Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent the Indemnitee should be permitted to be indemnified
under applicable law. The Company agrees to pay the reasonable fees of the
Independent Counsel and to indemnify fully such counsel against any and all
Expenses arising out of or relating to this Agreement or the engagement of
Independent Counsel pursuant hereto.

4.

Indemnification Process and Appeal.

 

(a)

Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from the Company in accordance with
this Agreement as soon as practicable after Indemnitee has made written demand
on the Company for indemnification, but in no event later than thirty (30)
business days after demand, unless the Reviewing Party has given a written
opinion to the Company that Indemnitee is not entitled to indemnification under
applicable law. Indemnitee shall cooperate with the

 

 

- 5 -



 

--------------------------------------------------------------------------------

 

Reviewing Party making a determination with respect to Indemnitee’s entitlement
to indemnification, including providing to the Reviewing Party upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination.

 

(b)

Suit to Enforce Rights. Regardless of any action by the Reviewing Party, if
Indemnitee has not received full indemnification within thirty (30) days after
making a demand in accordance with Section 4(a), Indemnitee shall have the right
to enforce its indemnification rights under this Agreement by commencing
litigation in any court of competent jurisdiction seeking an initial
determination by the court or challenging any determination by the Reviewing
Party or any aspect thereof. The Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
not challenged by the Indemnitee shall be binding on the Company and Indemnitee.
The Company shall be precluded from asserting in any such proceeding that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement. The remedy provided for in this Section 4
shall be in addition to any other remedies available to Indemnitee at law or in
equity.

 

(c)

Defense to Indemnification, Burden of Proof, and Presumptions. It shall be a
defense to any Proceeding brought by Indemnitee against the Company to enforce
this Agreement (other than a Proceeding brought to enforce a claim for Expenses
incurred in defending a Proceeding in advance of its final disposition) that it
is not permissible under applicable law for the Company to indemnify Indemnitee
for the amount claimed. In connection with any such Proceeding or any
determination by the Reviewing Party or otherwise as to whether Indemnitee is
entitled to be indemnified hereunder, the burden of proving such a defense or
determination shall be on the Company. Neither the failure of the Reviewing
Party or the Company (including its Board, independent legal counsel or its
members) to have made a determination prior to the commencement of such
Proceeding by Indemnitee that indemnification of the claimant is proper under
the circumstances because Indemnitee has met the standard of conduct set forth
in applicable law, nor an actual determination by the Reviewing Party or Company
(including its Board, independent legal counsel or its members) that the
Indemnitee had not met such applicable standard of conduct, shall be a defense
to the Proceeding or create a presumption that the Indemnitee has not met the
applicable standard of conduct. For purposes of this Agreement, the termination
of any Proceeding, by judgment, order, settlement (whether with or without court
approval), conviction or upon a plea of nolo contendere or its equivalent, shall
not create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law. For purposes of any
determination of good faith under any applicable standard of conduct, Indemnitee
shall be deemed to have acted in good faith if Indemnitee’s Proceeding is based
on information supplied to Indemnitee by the officers of the Company in the
course of their duties, or on the advice of legal counsel for the Company or the
Board or counsel selected by any committee of the Board or on information or
records given or reports made to the Company by an independent certified public
accountant or by an appraiser, investment banker or other expert selected with

 

 

- 6 -



 

--------------------------------------------------------------------------------

 

reasonable care by the Company or the Board or any committee of the Board. The
provisions of the preceding sentence shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct. The knowledge and/or actions, or
failure to act, or any director, officer, agent or employee of the Company shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

5.

Indemnification for Expenses Incurred in Enforcing Rights. The Company shall
indemnify Indemnitee against any and all Expenses that are incurred by
Indemnitee in connection with any Proceeding brought by Indemnitee for

 

(i)

indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or under applicable law or the Company’s
Memorandum and Articles of Association now or hereafter in effect relating to
indemnification for Indemnifiable Events, and/or

 

(ii)

recovery under directors’ and officers’ liability insurance policies maintained
by the Company; but only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or insurance recovery, as the case may
be. In addition, the Company shall, if so requested by Indemnitee, advance the
foregoing Expenses to Indemnitee, subject to and in accordance with Section
2(c).

6.

Notification and Defense of Proceeding.

 

(a)

Notice. Promptly after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee, except as provided in Section
6(c).

 

(b)

Defense. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
shall not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee in connection with the defense of
such Proceeding other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ legal counsel in such
Proceeding, but all Expenses related thereto incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee’s expense
unless: (i) the employment of legal counsel by Indemnitee has been authorized by
the Company, (ii) Indemnitee has reasonably determined that there may be a
conflict of interest between Indemnitee and the Company in the defense of the
Proceeding, (iii) after a Change in Control, the employment of counsel by
Indemnitee has been approved by the Independent Counsel or (iv) the Company
shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases all

 

 

- 7 -



 

--------------------------------------------------------------------------------

 

Expenses of the Proceeding shall be borne by the Company. The Company shall not
be entitled to assume the defense of any Proceeding brought by or on behalf of
the Company, or as to which Indemnitee shall have made the determination
provided for in (ii) above or under the circumstances provided for in (iii) and
(iv) above.

 

(c)

Settlement of Claims. The Company shall not be liable to indemnify Indemnitee
under this Agreement or otherwise for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent, such consent not to
be unreasonably withheld; provided, however, that if a Change in Control has
occurred, the Company shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement. The Company shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent. The Company shall not be liable to indemnify the Indemnitee under this
Agreement with regard to any judicial award if the Company was not given a
reasonable and timely opportunity as a result of Indemnitees’ failure to provide
notice, at its expense, to participate in the defense of such Proceeding, and
the lack of such notice materially prejudiced the Company’s ability to
participate in defense of such Proceeding. The Company’s liability hereunder
shall not be excused if participation in the Proceeding by the Company was
barred by this Agreement.

7.

Establishment of Trust. In the event of a Change in Control the Company shall,
upon written request by Indemnitee, create a Trust for the benefit of the
Indemnitee and from time to time upon written request of Indemnitee shall fund
the Trust in an amount sufficient to satisfy any and all Expenses reasonably
anticipated at the time of each such request to be incurred in connection with
investigating, preparing for, participating in, and/or defending any Proceeding
relating to an Indemnifiable Event. The amount or amounts to be deposited in the
Trust pursuant to the foregoing funding obligation shall be determined by the
Independent Counsel. The terms of the Trust shall provide that (i) the Trust
shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee, (ii) the Trustee shall advance, within thirty (30)
days of a request by the Indemnitee, any and all Expenses to the Indemnitee (and
the Indemnitee hereby agrees to reimburse the Trust under the same circumstances
for which the Indemnitee would be required to reimburse the Company under
Section 2(c) of this Agreement), (iii) the Trust shall continue to be funded by
the Company in accordance with the funding obligation set forth above, (iv) the
Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise no later than thirty (30) days after notice pursuant to Section
4(a) and (v) all unexpended funds in the Trust shall revert to the Company upon
a final determination by the Independent Counsel or a court of competent
jurisdiction, as the case may be, that the Indemnitee has been fully indemnified
under the terms of this Agreement. The Trustee shall be chosen by the
Indemnitee. Nothing in this Section 7 shall relieve the Company of any of its
obligations under this Agreement. All income earned on the assets held in the
Trust shall be reported as income by the Company for federal, state, local and
foreign tax purposes. The Company shall pay all costs of establishing and
maintaining the Trust and shall indemnify the Trustee against any and all
Expenses arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.

 

 

- 8 -



 

--------------------------------------------------------------------------------

 

8.

Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to any
other rights Indemnitee may have under the Company’s Memorandum and Articles of
Association, applicable law or otherwise; provided, however, that this Agreement
shall supersede any prior indemnification agreement between the Company and the
Indemnitee. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification than would be afforded
currently under the Company’s Memorandum and Articles of Association, applicable
law or this Agreement, it is the intent of the parties that Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change.

9.

Liability Insurance. To the extent the Company maintains an insurance policy or
policies providing general and/or directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.

10.

Amendment of this Agreement. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

11.

Subrogation. In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

12.

No Duplication of Payments. The Company shall not be liable under this Agreement
to make any payment in connection with any claim made against Indemnitee to the
extent Indemnitee has otherwise received payment (under any insurance policy, or
otherwise) of the amounts otherwise indemnifiable hereunder.

13.

Duration of Agreement. This Agreement shall continue until and terminate upon
the later of (a) ten (10) years after the date that Indemnitee shall have ceased
to serve as a director or officer of the Company or (b) one (1) year after the
final termination of any Proceeding, including any appeal, then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 4(b) of this Agreement relating thereto.

14.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs and personal and legal representatives. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all or a

 

 

- 9 -



 

--------------------------------------------------------------------------------

 

substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity pertaining to an Indemnifiable Event even though Indemnitee may have
ceased to serve in such capacity at the time of any Proceeding.

15.

Severability. If any provision (or portion thereof) of this Agreement shall be
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, (a) the remaining provisions shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable.

16.

Contribution. To the fullest extent permissible under applicable law, whether or
not the indemnification provided for in this Agreement is available to
Indemnitee for any reason whatsoever, the Company shall pay all or a portion of
the amount that would otherwise be incurred by Indemnitee for Expenses in
connection with any claim relating to an Indemnifiable Event, as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

17.

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the British Virgin Islands applicable to contracts
made and to be performed in such Country without giving effect to its principles
of conflicts of laws.

18.

Notices. All notices, demands and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt or mailed, postage prepaid, certified or
registered mail, return receipt requested and addressed to the Company at:

UTi Worldwide Inc.

c/o UTi, Services, Inc.

18599 Rancho Way, Suite 116

Rancho Dominguez, CA 90220

Attention: Chief Executive Officer

 

and to Indemnitee at the address of Indemnitee on the books and records of the
Company. Notice of change of address shall be effective only when given in
accordance with this Section. All notices complying with this Section shall be
deemed to have been received on the date of hand delivery or on the third
business day after mailing.

 

 

- 10 -



 

--------------------------------------------------------------------------------

 

19.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

* * * * *

 

 

- 11 -



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

UTi WORLDWIDE INC.

 

By: _________________________

Name:_________________________

Title:_________________________

 

 

INDEMNITEE,

an individual

 

_________________________

[Name of Indemnitee]

 

 

 

 

- 12 -



 

--------------------------------------------------------------------------------

 